Citation Nr: 1545297	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-10 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a compensable rating for service connected lumbosacral strain.

2.  Entitlement to service connection for radiculopathy of the right lower extremity (also claimed as leg numbness, weakness, tingling, and pain), to include as secondary to service-connected lumbosacral strain.

3.  Entitlement to service connection for radiculopathy of the left lower extremity (also claimed as leg numbness, weakness, tingling, and pain), to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which continued a noncompensable disability rating for the service-connected lumbosacral strain and denied service connection for bilateral leg radiculopathy.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that a remand is necessary for additional development regarding the Veteran's low-back condition as well as to provide the Veteran with a statement of the case (SOC) related to his bilateral leg radiculopathy claims.  The Veteran is service connected for lumbosacral strain currently evaluated as noncompensable. He contends that a 50 percent evaluation is warranted due to pain and limited movement resulting from his back strain.  

The Veteran was awarded service connection for lumbosacral strain in a December 1977 rating decision and was assigned a 10 percent disability rating effective August 26, 1977.  After failing to report to two VA examinations in 1983, the Veteran's lumbosacral strain was found asymptomatic in a March 1984 VA examination; a May 1984 rating decision reduced the disability evaluation to noncompensable effective December 1, 1983.  Thus, the Veteran is currently in receipt of a noncompensable rating for lumbosacral strain, his only service-connected back condition.

The record indicates that the Veteran was diagnosed with degenerative disease of the lumbar spine in 2007.  The September 2012 VA examination (and October 2012 examination addendum) found that this degenerative disease caused his limited range of thoracolumbar motion.  The VA examiner also found that the degenerative disease was unrelated to the Veteran's service-connected lumbosacral strain.  The examination did not address, however, whether any of the other identified low back symptomatology was related to the Veteran's service-connected condition, to include the Veteran's lumbar spine tenderness and abnormal gait.  VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182  (1998) (per curiam).  In this case, the Board finds that the current record does not adequately differentiate between the symptoms associated with the service-connected and nonservice-connected lumbar spine disorders, particularly the effects on the Veteran's gait and his low back tenderness.  Thus, a new VA examination is required by the duty to assist. 

In addition, an October 2014 VA Medical Center (VAMC) record indicates that the Veteran was authorized for future rehabilitative physical therapy with a non-VA provider to treat his back.  The claims file does not specify whether such treatment actually occurred and does not contain records of such treatment, Thus, clarification is necessary to determine whether the Veteran received private treatment for his back; if so, these records should be located and associated with the claims file on remand.

Finally, a remand is necessary to follow the proper procedural requirements for the Veteran's radiculopathy claims.  The Veteran filed a March 2013 notice of disagreement (NOD) disputing the November 2012 rating decision.  In this NOD, the Veteran cited both his leg and back pain as sources of his disagreement.  The SOC and supplementary statement of the case (SSOC), however, addressed only the Veteran's lumbosacral-strain claim.  Because the Veteran has not been provided an SOC for his lower extremity radiculopathy claims, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete medical records from the Salt Lake City VAMC for the period beginning October 1, 2014.  Copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

2.  Contact the Veteran and ask that he clarify whether he received non-VA physical therapy for any low back condition after October 2014; if so, request that he complete a medical release form to allow VA to obtain records of this treatment on his behalf.  

If an adequate release form is received, obtain the Veteran's complete medical records from the physical therapy provider.  Copies of the records must be associated with the virtual claims file and all efforts to obtain the records must be documented in the claims file.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbosacral strain. The claims folder must be made available to the examiner. The examination report should reflect that the claims folder was reviewed. 

The examiner should identify all current manifestations of the service-connected lumbosacral strain. The examiner should, if possible, distinguish between symptoms attributable to the service-connected lumbosacral strain and those related to nonservice-connected conditions such as degenerative disc disorder.  The examiner should expressly indicate if it is not possible to make this differentiation and provide an explanation as to why it is not possible.

The examiner should also provide an opinion concerning the causation of the Veteran's abnormal gait, limited movement, and lumbar spine tenderness.  

The rationale for all expressed medical opinions should be provided with specific reference to evidence from the claims file.

4.  Issue an SOC to the Veteran on the issue of entitlement to service connection for radiculopathy of the right and left lower extremities (also claimed as leg numbness, weakness, tingling, and pain), to include as secondary to service-connected lumbosacral strain.   The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.   

5.  Readjudicate the claim for an increased lumbosacral-strain rating.  If the benefit sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




